              Fill in this information to identify your case:

 Debtor 1                 Enrique Carlon
                          First Name                        Middle Name                Last Name

 Debtor 2                 Laura Ontiveros-Carlon
 (Spouse if, filing)      First Name                        Middle Name                Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-8976
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                          amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                             12/15


If you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or
you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
        the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
          and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral   What do you intend to do with the property that     Did you claim the property
                                                                secures a debt?                                     as exempt on Schedule C?



    Creditor's         Oneaz Credit Union                                 Surrender the property.                                    No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation       Yes
    Description of       2012 Dodge Ram 1500                                Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:



    Creditor's         Oneaz Credit Union                                 Surrender the property.                                    No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation       Yes
    Description of       2014 Hyundai Elantra                               Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:

 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                                Will the lease be assumed?



Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                             page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com




              Case 4:19-bk-08976-SHG                           Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                     Desc
                                                               Main Document    Page 1 of 45
 Debtor 1
 Debtor 2      Carlon, Enrique & Ontiveros-Carlon, Laura                                            Case number (if known)   4:19-bk-8976

 Lessor's name:              Property Management Group                                                                          No

                                                                                                                              Yes
 Description of leased       Debtor's residence, pays $1,100 per month
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Enrique Carlon                                                         X /s/ Laura Carlon
       Enrique Carlon                                                                 Laura Ontiveros-Carlon
       Signature of Debtor 1                                                          Signature of Debtor 2

       Date        July 30, 2019                                                  Date     July 30, 2019




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com




           Case 4:19-bk-08976-SHG                           Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                 Desc
                                                            Main Document    Page 2 of 45
             Fill in this information to identify your case and this filing:

 Debtor 1                 Enrique Carlon
                          First Name                        Middle Name                   Last Name

 Debtor 2                 Laura Ontiveros-Carlon
 (Spouse, if filing)      First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:          DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-8976                                                                                                              Check if this is an
                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   No. Go to Part 2.
    Yes.      Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1      Make:                                              Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:                                              Debtor 1 only                                      Creditors Who Have Claims Secured by Property .
           Year:                                               Debtor 2 only                                      Current value of the      Current value of the
           Approximate mileage:                               Debtor 1 and Debtor 2 only                          entire property?          portion you own?
           Other information:                                  At least one of the debtors and another
          2012 Dodge Ram 1500
          91,000 miles                                         Check if this is community property                        $15,250.00                  $15,250.00
                                                                  (see instructions)



  3.2      Make:                                              Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:                                              Debtor 1 only                                      Creditors Who Have Claims Secured by Property .
           Year:                                               Debtor 2 only                                      Current value of the      Current value of the
           Approximate mileage:                               Debtor 1 and Debtor 2 only                          entire property?          portion you own?
           Other information:                                  At least one of the debtors and another
          2014 Hyundai Elantra
          90,000 miles                                         Check if this is community property                         $6,980.00                    $6,980.00
                                                                  (see instructions)




Official Form 106A/B                                                      Schedule A/B: Property                                                                page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

             Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                      Desc
                                                               Main Document    Page 3 of 45
 Debtor 1
 Debtor 2       Carlon, Enrique & Ontiveros-Carlon, Laura                                                      Case number (if known)     4:19-bk-8976

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>             $22,230.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                           Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                   Kitchen Table & Chairs-$100
                                   Living Room Couch-$150
                                   Living Room Chair-$60
                                   Coffee & End Tables-$40
                                   Lamps (Total # of Lamps: 4 )-$100
                                   Rugs-$20
                                   Beds (Total # of Beds: 3 )-$600
                                   Bed Table-$40
                                   Dressers-$350
                                   Bedding-$75
                                   Photos or Paintings by Debtor-$50
                                   TVs (Total # of TVs: )-$900
                                   Radio Alarm Clock-$30
                                   Stove-$250
                                   Refrigerator-$350
                                   Washer-$300
                                   Dryer-$300
                                   Vacuum Cleaner-$80
                                   Book Shelves-$20
                                   Cabinets-$10
                                   Cooking Utensils-$35
                                   Dishware-$75
                                   Draperies/Window Coverings-$50
                                   DVD Player-$40
                                   DVDs-$20
                                   CDs-$65
                                   Fire Extinguisher-$30
                                   Flatware-$25
                                   Glassware-$25
                                   Wall Décor-$150
                                   Couch-$60
                                   Microwave-$60
                                   Mirrors-$20
                                   Other Small Appliances (Toaster, Coffee Maker)-$150
                                   Paintings, Art, or Other Decorative Items-$80
                                   Patio Furniture-$20
                                   Pots & Pans-$80
                                   Cutlery-$30
                                   Printer-$80
                                   Shredder-$60
                                   Surround Sound-$80
                                   File Cabinet-$30
                                   General Tools-$250
                                   Ladder-$60                                                                                                            $5,310.00

Official Form 106A/B                                                Schedule A/B: Property                                                                     page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                          Desc
                                                            Main Document    Page 4 of 45
 Debtor 1
 Debtor 2       Carlon, Enrique & Ontiveros-Carlon, Laura                                               Case number (if known)     4:19-bk-8976


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
    Yes.     Describe.....
                                   Kodak Camera                                                                                                          $20.00

                                   Nook Tablet-$75
                                   Surface Tablet-$100                                                                                                  $175.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
    Yes.     Describe.....
                                   Weights-$40
                                   2 Childrens Huffy Bikes-$100                                                                                         $140.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.    Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.     Describe.....
                                   Personal Clothing                                                                                                    $600.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.     Describe.....
                                   2- Gold Bands
                                   Womens Gold Band with Small Diamonds                                                                              $2,500.00

                                   12 Sets of Earrings-$80
                                   15 Necklaces-$140
                                   3 Watches-$150                                                                                                       $370.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.    Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
    Yes.     Give specific information.....
                                   Fossil Watch-$50
                                   Timex Watch-$50                                                                                                      $100.00



Official Form 106A/B                                            Schedule A/B: Property                                                                      page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                      Desc
                                                            Main Document    Page 5 of 45
 Debtor 1
 Debtor 2          Carlon, Enrique & Ontiveros-Carlon, Laura                                                                 Case number (if known)   4:19-bk-8976

                                            Yamaha Electric Guitar-$100
                                            Casio Keyboard-$60                                                                                                         $160.00

                                            Lenovo Laptop-$250
                                            Mongoose Bike-$150
                                            Brother Sewing Machine-$85                                                                                                 $485.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                                $9,860.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:
                                                                                                 Wells Fargo (Husband)
                                                                                                 Checking
                                              17.1.       Checking Account                       xxx4864                                                               $319.70

                                                                                                 Wells Fargo (Wife)
                                                                                                 Checking
                                              17.2.       Checking Account                       xxx7970                                                                 $14.03

                                                                                                 Wells Fargo (Wife)
                                                                                                 Savings
                                              17.3.       Savings Account                        xxx9828                                                                  $0.03

                                                                                                 OneAZ Credit Union (Auto)
                                                                                                 Savings
                                              17.4.       Savings Account                        xxx5500                                                                  $5.00

                                                                                                 Vantage West (Husband)
                                                                                                 Checking
                                              17.5.       Checking Account                       xxx2884                                                                  $3.03

                                                                                                 Vantage West
                                                                                                 Savings
                                              17.6.       Savings Account                        xxx2884                                                                  $5.00



                                              17.7.                                              Employer Sponsored HSA                                              $1,600.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                             Institution or issuer name:




Official Form 106A/B                                                                     Schedule A/B: Property                                                            page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case 4:19-bk-08976-SHG                                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                    Desc
                                                                              Main Document    Page 6 of 45
 Debtor 1
 Debtor 2        Carlon, Enrique & Ontiveros-Carlon, Laura                                                    Case number (if known)    4:19-bk-8976

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                            % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
    Yes. List each account separately.
                                        Type of account:                   Institution name:
                                        401(k) or Similar Plan             SCI 401(K)
                                                                           Schwab Retirement Plan                                                      $4,390.38


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
Official Form 106A/B                                                  Schedule A/B: Property                                                                 page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-08976-SHG                             Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                      Desc
                                                              Main Document    Page 7 of 45
 Debtor 1
 Debtor 2        Carlon, Enrique & Ontiveros-Carlon, Laura                                                                  Case number (if known)         4:19-bk-8976

     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                                  Surrender or refund
                                                                                                                                                               value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.     Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................               $6,337.17

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.    Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.    Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $0.00

Official Form 106A/B                                                        Schedule A/B: Property                                                                              page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-08976-SHG                                 Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                                     Desc
                                                                  Main Document    Page 8 of 45
 Debtor 1
 Debtor 2         Carlon, Enrique & Ontiveros-Carlon, Laura                                                                             Case number (if known)   4:19-bk-8976

 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                           $22,230.00
 57. Part 3: Total personal and household items, line 15                                                       $9,860.00
 58. Part 4: Total financial assets, line 36                                                                   $6,337.17
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $38,427.17              Copy personal property total              $38,427.17

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $38,427.17




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case 4:19-bk-08976-SHG                                      Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                                   Desc
                                                                        Main Document    Page 9 of 45
              Fill in this information to identify your case:

 Debtor 1                 Enrique Carlon
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-8976
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
   2012 Dodge Ram 1500                                                                                                            Ariz. Rev. Stat. § 33-1125(8)
   91,000 miles
                                                                    $15,250.00                                     $6,000.00
   Line from Schedule A/B: 3.1                                                               100% of fair market value, up to
                                                                                              any applicable statutory limit

      2014 Hyundai Elantra                                                                                                        Ariz. Rev. Stat. § 33-1125(8)
      90,000 miles
                                                                      $6,980.00                                    $6,000.00
      Line from Schedule A/B: 3.2                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit

      Kitchen Table & Chairs-$100                                                                                                 Ariz. Rev. Stat. § 33-1123
      Living Room Couch-$150
                                                                      $5,310.00                                  $12,000.00
      Living Room Chair-$60                                                                  100% of fair market value, up to
      Coffee & End Tables-$40                                                                 any applicable statutory limit
      Lamps (Total # of Lamps: 4 )-$100
      Rugs-$20
      Beds (Total # of Beds: 3 )-$600
      Bed Table-$40
      Dressers-$350
      Bedding-$75
      Photos or Paintings by Debtor-$50
      Line from Schedule A/B: 6.1




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-08976-SHG                          Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                          Desc
                                                              Main Document    Page 10 of 45
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Personal Clothing                                                                                                      Ariz. Rev. Stat. § 33-1125(1)
     Line from Schedule A/B: 11.1
                                                                      $600.00                                $1,000.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     2- Gold Bands                                                                                                          Ariz. Rev. Stat. § 33-1125(4)
     Womens Gold Band with Small
                                                                   $2,500.00                                 $4,000.00
     Diamonds                                                                          100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                       any applicable statutory limit

     Fossil Watch-$50                                                                                                       Ariz. Rev. Stat. § 33-1125(6)
     Timex Watch-$50
                                                                      $100.00                                  $500.00
     Line from Schedule A/B: 14.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Yamaha Electric Guitar-$100                                                                                            Ariz. Rev. Stat. § 33-1125(2)
     Casio Keyboard-$60
                                                                      $160.00                                  $800.00
     Line from Schedule A/B: 14.2                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Lenovo Laptop-$250                                                                                                     Ariz. Rev. Stat. § 33-1125(7)
     Mongoose Bike-$150
                                                                      $485.00                                $4,000.00
     Brother Sewing Machine-$85                                                        100% of fair market value, up to
     Line from Schedule A/B: 14.3                                                       any applicable statutory limit

     Wells Fargo (Husband)                                                                                                  Ariz. Rev. Stat. §
     Checking
                                                                      $319.70                                  $600.00
                                                                                                                            33-1126(A)(9)
     xxx4864                                                                           100% of fair market value, up to
     Line from Schedule A/B: 17.1                                                       any applicable statutory limit

     Employer Sponsored HSA                                                                                                 33-1126 (4)
     Line from Schedule A/B: 17.7
                                                                   $1,600.00                                 $1,600.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     SCI 401(K)                                                                                                             Ariz. Rev. Stat. § 33-1126(B)
     Schwab Retirement Plan
                                                                   $4,390.38                                 $4,390.38
     Line from Schedule A/B: 21.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                      Desc
                                                            Main Document    Page 11 of 45
 Fill in this information to identify your case:

 Debtor 1
                             First Name                     Middle Name                     Last Name

 Debtor 2                    Laura Ontiveros-Carlon
 (Spouse if, filing)         First Name                     Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number            4:19-bk-8976
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 2 Exemptions
      Brief description:
      Line from Schedule A/B:
                                                                                         
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
             No
             Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                      No
                      Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-08976-SHG                          Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                          Desc
                                                              Main Document    Page 12 of 45
              Fill in this information to identify your case:

 Debtor 1                   Enrique Carlon
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Laura Ontiveros-Carlon
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:             DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-8976
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Oneaz Credit Union                       Describe the property that secures the claim:                 $21,503.00               $15,250.00            $6,253.00
         Creditor's Name
                                                  2012 Dodge Ram 1500 91,000 miles
         Attn: Bankruptcy
         2355 W Pinnacle Peak                     As of the date you file, the claim is: Check all that
         Rd                                       apply.
         Phoenix, AZ 85027-1280                    Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a               Other (including a right to offset)     Auto Loan
       community debt

 Date debt was incurred          2016-04                   Last 4 digits of account number        5541

 2.2     Oneaz Credit Union                       Describe the property that secures the claim:                 $11,592.00                 $6,980.00           $4,612.00
         Creditor's Name
                                                  2014 Hyundai Elantra 90,000 miles
         Attn: Bankruptcy
         2355 W Pinnacle Peak                     As of the date you file, the claim is: Check all that
         Rd                                       apply.
         Phoenix, AZ 85027-1280                    Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a               Other (including a right to offset)     Auto Loan
       community debt

 Date debt was incurred          2014-08                   Last 4 digits of account number        5530


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-08976-SHG                          Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                              Desc
                                                              Main Document    Page 13 of 45
 Debtor 1 Enrique Carlon                                                                          Case number (if known)          4:19-bk-8976
             First Name                Middle Name                 Last Name
 Debtor 2 Laura Ontiveros-Carlon
             First Name                Middle Name                 Last Name




 Add the dollar value of your entries in Column A on this page. Write that number here:                          $33,095.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                         $33,095.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.1
        Oneaz Cu
        1812 W Monroe St                                                                   Last 4 digits of account number   5541
        Phoenix, AZ 85007-2616

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.2
        Oneaz Cu
        1812 W Monroe St                                                                   Last 4 digits of account number   5530
        Phoenix, AZ 85007-2616




Official Form 106D                  Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                              page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-08976-SHG                           Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                            Desc
                                                            Main Document    Page 14 of 45
      Fill in this information to identify your case:

 Debtor 1                  Enrique Carlon
                           First Name                       Middle Name                          Last Name

 Debtor 2                  Laura Ontiveros-Carlon
 (Spouse if, filing)       First Name                       Middle Name                          Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-8976
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

       No. Go to Part 2.
        Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1          Amex                                                   Last 4 digits of account number         9683                                                         $620.00
              Nonpriority Creditor's Name
              Correspondence/Bankruptcy                              When was the debt incurred?             2019-03
              PO Box 981540
              El Paso, TX 79998-1540
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                         Contingent
              Debtor 2 only                                          Unliquidated
               Debtor 1 and Debtor 2 only                            Disputed
               At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                Student loans
              debt                                                    Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                  Other. Specify      Revolving account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                        G20661

              Case 4:19-bk-08976-SHG                           Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                                     Desc
                                                               Main Document    Page 15 of 45
 Debtor 1
 Debtor 2 Carlon, Enrique & Ontiveros-Carlon, Laura                                                 Case number (if known)            4:19-bk-8976

 4.2      Bank of America                                       Last 4 digits of account number       5540                                            $4,782.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2015-11
          4909 Savarese Cir
          Tampa, FL 33634-2413
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.3      Barclays Bank Delaware                                Last 4 digits of account number       6272                                            $3,128.00
          Nonpriority Creditor's Name
          Attn: Correspondence                                  When was the debt incurred?           2014-03
          PO Box 8801
          Wilmington, DE 19899-8801
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.4      Barclays Bank Delaware                                Last 4 digits of account number       9768                                            $1,216.00
          Nonpriority Creditor's Name
          Attn: Correspondence                                  When was the debt incurred?           2015-04
          PO Box 8801
          Wilmington, DE 19899-8801
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                          Desc
                                                            Main Document    Page 16 of 45
 Debtor 1
 Debtor 2 Carlon, Enrique & Ontiveros-Carlon, Laura                                                 Case number (if known)            4:19-bk-8976

 4.5      Camp Lowell Cardiology                                Last 4 digits of account number       1700                                              $500.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          4790 E Camp Lowell Dr
          Tucson, AZ 85712-1275
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.6      Capital One                                           Last 4 digits of account number       4880                                            $7,988.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2012-06
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.7      Capital One                                           Last 4 digits of account number       4752                                            $3,097.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2014-08
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                          Desc
                                                            Main Document    Page 17 of 45
 Debtor 1
 Debtor 2 Carlon, Enrique & Ontiveros-Carlon, Laura                                                 Case number (if known)            4:19-bk-8976

 4.8      Capital One (USA), N.A.                               Last 4 digits of account number       4562                                            $7,988.40
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 60599
          City of Industry, CA 91716-0599
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.9      Center 4 Stress Reduction LLC                         Last 4 digits of account number       A000                                              $300.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          480 N Tucson Blvd Ste 106
          Tucson, AZ 85716-4745
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.10     Citibank/Best Buy                                     Last 4 digits of account number       2268                                            $4,615.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2014-01
          PO Box 790441
          Saint Louis, MO 63179-0441
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                          Desc
                                                            Main Document    Page 18 of 45
 Debtor 1
 Debtor 2 Carlon, Enrique & Ontiveros-Carlon, Laura                                                 Case number (if known)            4:19-bk-8976

          Deptartment Store National
 4.11     Bank/Macy's                                           Last 4 digits of account number       8710                                              $124.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2005-06
          9111 Duke Blvd
          Mason, OH 45040-8999
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.12     El Rio Community Health Center                        Last 4 digits of account number       7210                                              $150.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 845705
          Los Angeles, CA 90084-5705
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.13     Ollo Card Services                                    Last 4 digits of account number       2143                                              $137.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2017-07
          PO Box 9222
          Old Bethpage, NY 11804-9222
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                          Desc
                                                            Main Document    Page 19 of 45
 Debtor 1
 Debtor 2 Carlon, Enrique & Ontiveros-Carlon, Laura                                                 Case number (if known)            4:19-bk-8976

 4.14     Progressive Leasing                                   Last 4 digits of account number       0218                                              $650.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          256 W Data Dr
          Draper, UT 84020-2315
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.15     Radiology Ltd                                         Last 4 digits of account number       6323                                              $500.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 460
          Yorktown Heights, NY 10598-0460
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.16     Sprint                                                Last 4 digits of account number       5790                                            $2,200.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 54977
          Los Angeles, CA 90054-0977
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                          Desc
                                                            Main Document    Page 20 of 45
 Debtor 1
 Debtor 2 Carlon, Enrique & Ontiveros-Carlon, Laura                                                 Case number (if known)            4:19-bk-8976

 4.17      Synchrony Bank                                       Last 4 digits of account number       0911                                                 $1,481.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-06
           PO Box 530914
           Atlanta, GA 30353-0914
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Open account


 4.18      Tucson Family Care, LLC                              Last 4 digits of account number       8653                                                    $250.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           6624 E Carondelet Dr
           Tucson, AZ 85710-2119
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify

 4.19      Wells Fargo Bank NA                                  Last 4 digits of account number       0627                                                 $1,247.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                     When was the debt incurred?           2013-01
           1 Home Campus # MAC X2303-01A
           Des Moines, IA 50328-0001
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                       Contingent
           Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Revolving account

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 7 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-08976-SHG                           Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                            Desc
                                                            Main Document    Page 21 of 45
 Debtor 1
 Debtor 2 Carlon, Enrique & Ontiveros-Carlon, Laura                                                     Case number (if known)       4:19-bk-8976
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Amex                                                       Line 4.1 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 981537                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998-1537
                                                            Last 4 digits of account number                    9683
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                            Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 982238                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 El Paso, TX 79998-2238
                                                            Last 4 digits of account number                    5540
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Barclays Bank Delaware                                     Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 8803                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19899-8803
                                                            Last 4 digits of account number                    6272
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Barclays Bank Delaware                                     Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 8803                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19899-8803
                                                            Last 4 digits of account number                    9768
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Best Buy/Cbna                                              Line 4.10 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 50 NW Point Blvd                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Elk Grove Village, IL 60007-1032
                                                            Last 4 digits of account number                    2268
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank USA N                                     Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 30281                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130-0281
                                                            Last 4 digits of account number                    4880
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank USA N                                     Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 30281                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130-0281
                                                            Last 4 digits of account number                    4752
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Gurstel Law Firm, P.C.                                     Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 9320 E Raintree Dr                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Scottsdale, AZ 85260-2016
                                                            Last 4 digits of account number                    4562
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Macys/dsnb                                                 Line 4.11 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 8218                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Mason, OH 45040-8218
                                                            Last 4 digits of account number                    8710
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Ollo/tbom                                                  Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 9222                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Old Bethpage, NY 11804-9222
                                                            Last 4 digits of account number                    2143
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recov Assoc                                      Line 4.17 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 100                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502-4952
                                                            Last 4 digits of account number                    0911
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 8 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                                 Desc
                                                            Main Document    Page 22 of 45
 Debtor 1
 Debtor 2 Carlon, Enrique & Ontiveros-Carlon, Laura                                                       Case number (if known)        4:19-bk-8976

 SCI Arizona Funeral Services, LLC                           Line 4.8 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 8825 N 23rd Ave Ste 100                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85021-4148
                                                             Last 4 digits of account number                      4562
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 SCI Shared Resources LLC                                    Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 130548                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Houston, TX 77219-0548
                                                             Last 4 digits of account number                      4562
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo                                                 Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Credit                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Bureau DISPUTE
 Des Moines, IA 50301
                                                             Last 4 digits of account number                      0627

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                          0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                   40,973.40

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                   40,973.40




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 9 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                                   Desc
                                                             Main Document    Page 23 of 45
              Fill in this information to identify your case:

 Debtor 1                 Enrique Carlon
                          First Name                         Middle Name           Last Name

 Debtor 2                 Laura Ontiveros-Carlon
 (Spouse if, filing)      First Name                         Middle Name          Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-8976
 (if known)
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
       unexpired leases.


           Person or company with whom you have the contract or lease                State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code

     2.1      Property Management Group                                                 Debtor's residence, pays $1,100 per month
              6720 E Camino Principal Ste 103
              Tucson, AZ 85715-3909




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                   Desc
                                                                Main Document    Page 24 of 45
              Fill in this information to identify your case:

 Debtor 1                   Enrique Carlon
                            First Name                           Middle Name       Last Name

 Debtor 2                   Laura Ontiveros-Carlon
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number            4:19-bk-8976
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




    3.2                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




Official Form 106H                                                             Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-08976-SHG                               Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                         Desc
                                                                   Main Document    Page 25 of 45
Fill in this information to identify your case:

Debtor 1                      Enrique Carlon

Debtor 2                      Laura Ontiveros-Carlon
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF ARIZONA, TUCSON DIVISION

Case number               4:19-bk-8976                                                                     Check if this is:
(If known)
                                                                                                              An amended filing
                                                                                                              A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation              Sales Manager
       Include part-time, seasonal, or
       self-employed work.                                           SCI Arizona Funeral Services,
                                             Employer's name         LLC
       Occupation may include student or
       homemaker, if it applies.         Employer's address
                                                                     1929 Allen Pkwy
                                                                     Houston, TX 77019-2506

                                             How long employed there?           1 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $         4,853.72        $             0.00

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      4,853.72               $      0.00




Official Form 106I                                               Schedule I: Your Income
             Case 4:19-bk-08976-SHG                   Doc 10 Filed  07/30/19 Entered 07/30/19 16:58:24                                       Descpage 1
                                                      Main Document      Page 26 of 45
Debtor 1
Debtor 2     Carlon, Enrique & Ontiveros-Carlon, Laura                                              Case number (if known)    4:19-bk-8976


                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                      4.          $      4,853.72       $             0.00

5.    List all payroll deductions:
      5a.     Tax, Medicare, and Social Security deductions                                  5a.        $        330.66   $                   0.00
      5b.     Mandatory contributions for retirement plans                                   5b.        $          0.00   $                   0.00
      5c.     Voluntary contributions for retirement plans                                   5c.        $          0.00   $                   0.00
      5d.     Required repayments of retirement fund loans                                   5d.        $          0.00   $                   0.00
      5e.     Insurance                                                                      5e.        $          0.00   $                   0.00
      5f.     Domestic support obligations                                                   5f.        $          0.00   $                   0.00
      5g.     Union dues                                                                     5g.        $          0.00   $                   0.00
      5h.     Other deductions. Specify: Pretax Medical                                      5h.+       $        472.00 + $                   0.00
              Vision Pretax                                                                             $         18.80   $                   0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $            821.46       $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          4,032.26       $               0.00
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00    $              0.00
      8b. Interest and dividends                                                             8b.        $              0.00    $              0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00    $              0.00
      8d. Unemployment compensation                                                          8d.        $              0.00    $              0.00
      8e.    Social Security                                                                 8e.        $              0.00    $              0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $               0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $               0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $               0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            4,032.26 + $           0.00 = $           4,032.26
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.    +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.       $           4,032.26
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I                                             Schedule I: Your Income
            Case 4:19-bk-08976-SHG                  Doc 10 Filed  07/30/19 Entered 07/30/19 16:58:24                                          Descpage 2
                                                    Main Document      Page 27 of 45
Fill in this information to identify your case:

Debtor 1                Enrique Carlon                                                                       Check if this is:
                                                                                                              An amended filing
Debtor 2                Laura Ontiveros-Carlon                                                                A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                              expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF ARIZONA, TUCSON DIVISION                                       MM / DD / YYYY

Case number           4:19-bk-8976
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
      Yes. Does Debtor 2 live in a separate household?
           No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                          Yes.    Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’  s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                        Dependent’
                                                                                                                        age
                                                                                                                                 s      Does dependent
                                                                                                                                        live with you?

      Do not state the                                                                                                                   No
      dependents names.                                                            Son                                  8               Yes
                                                                                                                                         No
                                                                                   Daughter                             15              Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include
      expenses of people other than
                                                 No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                           1,100.00

      If not included in line 4:

      4a.   Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                   4b.    $                             0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                             0.00
      4d. Homeowner’     s association or condominium dues                                                  4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 4:19-bk-08976-SHG                         Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                          Desc
                                                       Main Document    Page 28 of 45
Debtor 1
Debtor 2     Carlon, Enrique & Ontiveros-Carlon, Laura                                                 Case number (if known)       4:19-bk-8976

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                               95.00
      6b. Water, sewer, garbage collection                                                     6b. $                                                55.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                              299.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                             7. $                                              725.00
8.    Childcare and children’     s education costs                                              8. $                                              150.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                               75.00
10.   Personal care products and services                                                      10. $                                                85.00
11.   Medical and dental expenses                                                              11. $                                                 0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               155.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                                 0.00
14.   Charitable contributions and religious donations                                         14. $                                                 0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                35.00
      15b. Health insurance                                                                   15b. $                                                 0.00
      15c. Vehicle insurance                                                                  15c. $                                               145.00
      15d. Other insurance. Specify:                                                          15d. $                                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                                  0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                               391.00
      17b. Car payments for Vehicle 2                                                         17b. $                                               326.00
      17c. Other. Specify:                                                                    17c. $                                                 0.00
      17d. Other. Specify:                                                                    17d. $                                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                 0.00
19.   Other payments you make to support others who do not live with you.                           $                                              200.00
      Specify: Attorney Fee 10 months                                                          19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                 0.00
      20b. Real estate taxes                                                                  20b. $                                                 0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                 0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                 0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                 0.00
21.   Other: Specify:        Miscellaneous                                                     21. +$                                               75.00
      Housekeeping supplies                                                                         +$                                              25.00
      401K                                                                                          +$                                             192.50
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       4,128.50
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       4,128.50
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               4,032.26
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              4,128.50

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  -96.24

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
      Yes.               Explain here: Debtor expects to finance two vehicles post petition to replace the two vehicles being
                          surrendered.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
       Case 4:19-bk-08976-SHG                          Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                                Desc
                                                       Main Document    Page 29 of 45
            Fill in this information to identify your case:

 Debtor 1                 Enrique Carlon
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Laura Ontiveros-Carlon
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-8976
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

             Married
             Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived      Debtor 2 Prior Address:                                Dates Debtor 2
                                                                there                                                                            lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

             No
             Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income               Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)

 From January 1 of current year until            Wages, commissions,                         $30,998.49          Wages, commissions,                             $0.00
 the date you filed for bankruptcy:                                                                              bonuses, tips
                                                 bonuses, tips
                                                  Operating a business                                           Operating a business




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-08976-SHG                          Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                         Desc
                                                              Main Document    Page 30 of 45
 Debtor 1
 Debtor 2     Carlon, Enrique & Ontiveros-Carlon, Laura                                                   Case number (if known)   4:19-bk-8976


                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income                  Sources of income           Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.       (before deductions
                                                                                   exclusions)                                               and exclusions)

 For last calendar year:                          Wages, commissions,                        $64,904.00          Wages, commissions,                    $0.00
 (January 1 to December 31, 2018 )                                                                               bonuses, tips
                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

 For the calendar year before that:               Wages, commissions,                        $46,011.00          Wages, commissions,                    $0.00
 (January 1 to December 31, 2017 )                                                                               bonuses, tips
                                                  bonuses, tips
                                                   Operating a business                                          Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income           Gross income
                                                  Describe below.                  each source                   Describe below.             (before deductions
                                                                                   (before deductions and                                    and exclusions)
                                                                                   exclusions)
 For last calendar year:                          2018 Uber/Lyft                                    $63.00
 (January 1 to December 31, 2018 )                Income

                                                  2018 Unemployment                             $1,858.00
                                                  Compensation

                                                  2018 Federal Tax                              $1,089.00
                                                  Refund

                                                  2018 AZ Tax Refund                             $-204.00

 For the calendar year before that:               2017 Uber/Lyft                                    $41.00
 (January 1 to December 31, 2017 )                Income

                                                  2017 Unemployment                             $2,160.00
                                                  Compensation

                                                  2017 Federal Tax                              $3,321.00
                                                  Refund

                                                  2017 AZ Tax Refund                              $105.00


 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’ s or Debtor 2’   s debts primarily consumer debts?
       No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “
                                                                                                                            incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                        No.      Go to line 7.


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                      Desc
                                                             Main Document    Page 31 of 45
 Debtor 1
 Debtor 2     Carlon, Enrique & Ontiveros-Carlon, Laura                                                   Case number (if known)   4:19-bk-8976


                        Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.      Go to line 7.
                     Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe
       OneAZ Credit Union                                    3 monthy                         $1,173.00          $21,503.00         Mortgage
       2355 W Pinnacle Peak Rd                               payments of $391                                                      Car
       Phoenix, AZ 85027-1280
                                                                                                                                    Credit Card
                                                                                                                                    Loan Repayment
                                                                                                                                    Suppliers or vendors
                                                                                                                                    Other

       OneAZ Credit Union                                    3 monthly                          $978.00          $11,592.00         Mortgage
       2355 W Pinnacle Peak Rd                               payments of $326                                                      Car
       Phoenix, AZ 85027-1280
                                                                                                                                    Credit Card
                                                                                                                                    Loan Repayment
                                                                                                                                    Suppliers or vendors
                                                                                                                                    Other

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                            Nature of the case           Court or agency                          Status of the case
       Case number




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-08976-SHG                           Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                         Desc
                                                            Main Document    Page 32 of 45
 Debtor 1
 Debtor 2     Carlon, Enrique & Ontiveros-Carlon, Laura                                                    Case number (if known)   4:19-bk-8976


       Case title                                             Nature of the case           Court or agency                          Status of the case
       Case number
       Capital One Bank (USA), N.A. vs                        Collections                  Pima County Consolidated                  Pending
       Enrique Carlon                                                                      Justice Court                               On appeal
       CV17024562                                                                          240 N Stone Ave
                                                                                                                                       Concluded
                                                                                           Tucson, AZ 85701-1200
                                                                                                                                    Garnishment


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                              Describe the Property                                          Date                        Value of the
                                                                                                                                                            property
                                                              Explain what happened
       Capital One Bank (USA), N.A.                           As of pay advise dated 7/12/2019 $438.43                       7/12/2019                      $438.43
       1680 Capital One Dr                                    of wages were attached.
       McLean, VA 22102-3407                                  Case Number CV17024562
                                                              Atty for creditor is Gurstel Law Firm
                                                              877 344 4002
                                                              File # 1012839

                                                               Property was repossessed.
                                                               Property was foreclosed.
                                                              Property was garnished.
                                                               Property was attached, seized or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                              Describe the action the creditor took                          Date action was                 Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave                    Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you                         Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-08976-SHG                           Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                         Desc
                                                            Main Document    Page 33 of 45
 Debtor 1
 Debtor 2     Carlon, Enrique & Ontiveros-Carlon, Laura                                                   Case number (if known)   4:19-bk-8976


 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                    Date of your       Value of property
       how the loss occurred                                                                                                loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.
       MVA, 7/1/2019                                                                                                        7/1/2019                      $0.00
       2014 Hyundai Elantra
       Low speed collision, no PI
       claim, other driver at fault,
       vehicle is being surrendered


 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                   Date payment or          Amount of
       Address                                                      transferred                                             transfer was              payment
       Email or website address                                                                                             made
       Person Who Made the Payment, if Not You
       Arizona Law Group Of Trezza & Assoc                           $399                                                   7/16/2019                  $399.00
       LLC
       4011 E Broadway Blvd # 500
       Tucson, AZ 85711-3451


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                   Date payment or          Amount of
       Address                                                      transferred                                             transfer was              payment
                                                                                                                            made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
           No
           Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                  Describe any property or        Date transfer was
       Address                                                      property transferred                      payments received or debts      made
                                                                                                              paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                         Date Transfer was
                                                                                                                                              made

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com

           Case 4:19-bk-08976-SHG                             Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                     Desc
                                                              Main Document    Page 34 of 45
 Debtor 1
 Debtor 2      Carlon, Enrique & Ontiveros-Carlon, Laura                                                       Case number (if known)   4:19-bk-8976


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of               Type of account or            Date account was       Last balance before
       Address (Number, Street, City, State and ZIP           account number                 instrument                    closed, sold,           closing or transfer
       Code)                                                                                                               moved, or
                                                                                                                           transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?                 Describe the contents                   Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                               have it?
                                                                    and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access                 Describe the contents                   Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                             have it?
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                 Where is the property?                     Describe the property                              Value
       Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                    Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                 Governmental unit                              Environmental law, if you           Date of notice
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and       know it
                                                                    ZIP Code)




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case 4:19-bk-08976-SHG                          Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                             Desc
                                                            Main Document    Page 35 of 45
 Debtor 1
 Debtor 2      Carlon, Enrique & Ontiveros-Carlon, Laura                                                      Case number (if known)   4:19-bk-8976


25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
        Name of site                                               Governmental unit                              Environmental law, if you           Date of notice
        Address (Number, Street, City, State and ZIP Code)         Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
        Case Title                                                 Court or agency                            Nature of the case                      Status of the
        Case Number                                                Name                                                                               case
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
              A member of a limited liability company (LLC) or limited liability partnership (LLP)
              A partner in a partnership
              An officer, director, or managing executive of a corporation
              An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                        Describe the nature of the business                   Employer Identification number
        Address                                                                                                    Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)           Name of accountant or bookkeeper
                                                                                                                   Dates business existed
        Uber/Lyft Driver                                     Ride Share                                            EIN:

                                                                                                                   From-To     Lyft-2/2018 - 7/2018
                                                                                                                               Uber-12/2017 - 12/2017


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
        Name                                                 Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Enrique Carlon                                                    /s/ Laura Carlon
 Enrique Carlon                                                        Laura Ontiveros-Carlon
 Signature of Debtor 1                                                 Signature of Debtor 2

 Date      July 30, 2019                                               Date        July 30, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case 4:19-bk-08976-SHG                           Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                           Desc
                                                             Main Document    Page 36 of 45
 Debtor 1
 Debtor 2     Carlon, Enrique & Ontiveros-Carlon, Laura                                                   Case number (if known)   4:19-bk-8976


 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No
 Yes. Name of Person                . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 8

Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                       Desc
                                                            Main Document    Page 37 of 45
      Fill in this information to identify your case:

Debtor 1                    Enrique Carlon
                            First Name             Middle Name             Last Name

Debtor 2                    Laura Ontiveros-Carlon
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:      DISTRICT OF ARIZONA, TUCSON DIVISION

Case number              4:19-bk-8976
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Enrique Carlon                                                X   /s/ Laura Carlon
             Enrique Carlon                                                    Laura Ontiveros-Carlon
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       July 30, 2019                                          Date    July 30, 2019




             Case 4:19-bk-08976-SHG                     Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                 Desc
                                                        Main Document    Page 38 of 45
                                                              United States Bankruptcy Court
                                                              District of Arizona, Tucson Division
 In re      Carlon, Enrique & Ontiveros-Carlon, Laura                                                   Case No.   4:19-bk-8976
                                                                               Debtor(s)                Chapter    7

                                                                                                      Check if this is an
                                                                                                     Amended/Supplemental Mailing List
                                                                                                     (Include only newly added or
                                                                                                     changed creditors.)


                                                            MAILING LIST DECLARATION


            We, Enrique Carlon and Laura Ontiveros-Carlon , do hereby certify, under penalty of perjury, that the Master Mailing

List, consisting of        9     page(s), is complete, correct and consistent with the debtor(s)' Schedules.




 Date: July 30, 2019                                                /s/ Enrique Carlon
                                                                    Enrique Carlon
                                                                    Signature of Debtor

 Date: July 30, 2019                                                /s/ Laura Carlon
                                                                    Laura Ontiveros-Carlon
                                                                    Signature of Debtor




MML_Requirements_8-2018                                                                                                                  MML-3

Software Copyright (c) 2019 CINGroup - www.cincompass.com




          Case 4:19-bk-08976-SHG                             Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                      Desc
                                                             Main Document    Page 39 of 45
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Enrique Carlon
 Debtor 2
 (Spouse, if filing)
                       Laura Ontiveros-Carlon                                                         1. There is no presumption of abuse
                                                                                                       2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:          District of Arizona, Tucson Division
                                                                                                             applies will be made underChapter 7 Means Test
                                                                                                             Calculation (Official Form 122A-2).
 Case number           4:19-bk-8976
 (if known)                                                                                            3. The Means Test does not apply now because of qualified
                                                                                                             military service but it could apply later.
                                                                                                        Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach
a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
         Not married. Fill out Column A, lines 2-11.
        Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
         Married and your spouse is NOT filing with you. You and your spouse are:
          Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
          Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                  penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
                  apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses
    own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                        Column A                 Column B
                                                                                                        Debtor 1                 Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                      $                 4,853.72        $               0.00
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                    $                       0.00      $               0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents, and
     roommates. Include regular contributions from a spouse only if Column B is not filled in.
     Do not include payments you listed on line .3                                             $                       0.00      $               0.00
  5. Net income from operating a business, profession, or farm
                                                                        Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                        -$    0.00
        Net monthly income from a business, profession, or farm $              0.00 Copy here -> $                     0.00      $               0.00
  6. Net income from rental and other real property
                                                                                  Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                        -$    0.00
        Net monthly income from rental or other real property            $     0.00 Copy here -> $                     0.00      $               0.00
                                                                                                        $              0.00      $               0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                        Chapter 7 Statement of Your Current Monthly Income                                                   page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-08976-SHG                           Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                            Desc
                                                               Main Document    Page 40 of 45
 Debtor 1
 Debtor 2     Carlon, Enrique & Ontiveros-Carlon, Laura                                                   Case number (if known)   4:19-bk-8976


                                                                                                      Column A                     Column B
                                                                                                      Debtor 1                     Debtor 2 or
                                                                                                                                   non-filing spouse
  8. Unemployment compensation                                                                        $                 0.00       $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under the
       Social Security Act. Instead, list it here:
            For you                                                   $                   0.00
            For your spouse                                           $                   0.00
  9. Pension or retirement income. Do not include any amount received that was a benefit
      under the Social Security Act.                                                             $                      0.00       $           0.00
  10. Income from all other sources not listed above. Specify the source and amount. Do
      not include any benefits received under the Social Security Act or payments received as
      a victim of a war crime, a crime against humanity, or international or domestic terrorism.
      If necessary, list other sources on a separate page and put the total below.
              .                                                                                  $                      0.00       $           0.00
                                                                                                      $                 0.00       $           0.00
                  Total amounts from separate pages, if any.                                     +    $                 0.00       $           0.00
  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                $       4,853.72          +   $           0.00   =    $      4,853.72

                                                                                                                                                   Total current monthly
                                                                                                                                                   income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:

       12a. Copy your total current monthly income from line 11                                                 Copy line 11 here=>            $          4,853.72

              Multiply by 12 (the number of months in a year)                                                                                       x 12
       12b. The result is your annual income for this part of the form                                                                    12b. $        58,244.64

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                    AZ

       Fill in the number of people in your household.                         4
       Fill in the median family income for your state and size of household.                                                    13.           $        80,956.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions for this
                                                                   ’
       form. This list may also be available at the bankruptcy clerk
                                                                   s office.

  14. How do the lines compare?
       14a.          Line 12b is less than or equal to line 13. On the top of page 1, check box 1,
                                                                                                 There is no presumption of abuse.
                      Go to Part 3.
       14b.          Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Enrique Carlon                                                      X /s/ Laura Carlon
                Enrique Carlon                                                             Laura Ontiveros-Carlon
                Signature of Debtor 1                                                      Signature of Debtor 2
        Date July 30, 2019                                                          Date July 30, 2019
             MM / DD / YYYY                                                              MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                        Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case 4:19-bk-08976-SHG                             Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                           Desc
                                                               Main Document    Page 41 of 45
B2030 (Form 2030) (12/15)
                                                              United States Bankruptcy Court
                                                             District of Arizona, Tucson Division
 In re       Carlon, Enrique & Ontiveros-Carlon, Laura                                                       Case No.     4:19-bk-8976
                                                                             Debtor(s)                       Chapter      7

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                  2,000.00
             Prior to the filing of this statement I have received                                       $                       0.00
             Balance Due                                                                                 $                  2,000.00

2.     The source of the compensation paid to me was:
                   Debtor         Other (specify):

3.     The source of compensation to be paid to me is:
                   Debtor         Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Debtor paid $399 prior to filing which was used to pay costs.

                    Pre Petition services rendered:

                    Free consultations with client as needed; analysis of Debtor’
                                                                                s income, assets and liabilities.

                    Assistance with client questionnaire; data entry by non attorney support staff and a cursory review by attorney;
                    preparation and filing of a Chapter 7 Voluntary Petition, Pre-filing Credit Counseling Briefing Certificate and
                    List of Creditors.

                    Post Petition services to be rendered:

                    Attorney review of all source documentation and preparation, revisions, review and filing of Form 122,
                    Statement of Financial Affairs and Schedules; attorney conducted signing appointment; preparation for and
                    attendance at Section 341 Meeting of Creditors; review and attendance (if necessary) to motions for stay relief;
                    review of any redemption agreements; review of any reaffirmation agreements and attendance at reaffirmation
                    agreement hearings; continued communication with client; preparation and filing of Notice of Bankruptcy Filing
                    in state courts; noticing Substitute Trustee’
                                                                s to stop Trustee Sales; noticing garnishees and opposing
                    attorneys to stop garnishment proceedings; follow through with case administration and monitoring.

                    For Post Petition services Debtor has agreed to pay $100 bi-weekly until paid in full.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:




Software Copyright (c) 2019 CINGroup - www.cincompass.com

            Case 4:19-bk-08976-SHG                          Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                Desc
                                                            Main Document    Page 42 of 45
 In re       Carlon, Enrique & Ontiveros-Carlon, Laura                                              Case No.     4:19-bk-8976
                                                            Debtor(s)

                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                                              (Continuation Sheet)
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 30, 2019                                                           /s/ Stephen Trezza
     Date                                                                    Stephen Trezza
                                                                             Signature of Attorney
                                                                             Arizona Law Group Of Trezza & Assoc LLC

                                                                             4011 E Broadway Blvd # 500
                                                                             Tucson, AZ 85711-3451

                                                                             attorney7335@gmail.com
                                                                             Name of law firm




Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                          Desc
                                                            Main Document    Page 43 of 45
              Fill in this information to identify your case:

 Debtor 1                   Enrique Carlon
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Laura Ontiveros-Carlon
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA, TUCSON DIVISION

 Case number           4:19-bk-8976
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $              38,427.17

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $              38,427.17

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $              33,095.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $              40,973.40


                                                                                                                                     Your total liabilities $                    74,068.40


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $                4,032.26

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                4,128.50

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

              Case 4:19-bk-08976-SHG                                Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                                                            Desc
                                                                    Main Document    Page 44 of 45
 Debtor 1
 Debtor 2     Carlon, Enrique & Ontiveros-Carlon, Laura                                      Case number (if known) 4:19-bk-8976

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $    4,853.72


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information             page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com

          Case 4:19-bk-08976-SHG                            Doc 10 Filed 07/30/19 Entered 07/30/19 16:58:24                         Desc
                                                            Main Document    Page 45 of 45
